Action to foreclose liens arising from the imposition of maintenance and improvement charges in accordance with covenants running with the land contained in deeds to individual lot owners and in a filed declaration. The respondents are holders of a consolidated mortgage in the sum of $150,000, $75,000 of which consists of an original purchase mortgage given by the developer and the balance of which was a new mortgage executed after the filing of the declaration. More than fifty-one per cent of the lot owners executed and delivered an agreement subordinating the maintenance and improvement charges and liens to the consolidated mortgage, in accordance with a provision in the covenants contained in the deeds and declaration empowering such owners to alter or annul the covenants and restrictions as to all of the property. Judgment for respondents, adjudicating the lien of the plaintiff for maintenance charges and assessments to be subordinate to the lien of the consolidated first mortgage held by respondents, in so far as appealed from, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.